 

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July __,
2018, is entered into by and among Xspand Products Lab, Inc., a Nevada
corporation, with headquarters located at 909 New Brunswick Avenue,
Phillipsburg, New Jersey 08865 (the “Company”), and the undersigned holders of
securities of the Company (each, a “Holder”, and collectively, the “Holders”).

 

WHEREAS

 

A.          Pursuant to the terms and subject to the conditions set forth in
Membership Interest Purchase Agreement, dated as of June 29, 2018, by and among
the Company, Edison Nation Holdings, LLC and the Holders (the “Purchase
Agreement”), the Company has agreed to (i) issue and sell to certain of the
Holders [_______] shares (the “Common Shares”) of the Company's common stock,
par value $0.001 per share (the “Common Stock”), in satisfaction of the
indebtedness evidenced by the Promissory Notes (as defined in the Purchase
Agreement), (ii) issue and sell to certain of the Holders the New Convertible
Notes (as defined in the Purchase Agreement) in partial satisfaction of the
Senior Convertible Debt (as defined in the Purchase Agreement) held by such
Holders, which New Convertible Notes are convertible into shares of Common Stock
of the Company (the shares of Common Stock issuable upon conversion of the New
Convertible Notes, the “New Convertible Note Shares”) and (iii) guarantee the
Put Right (as defined in the and the Fifth Amended and Restated Limited
Liability Company Agreement of Edison Nation Holdings, LLC) obligations of
Edison Nation Holdings, LLC and, at the Company’s election, to satisfy such
guarantee through the issuance and sale to certain of the Holders of 990,000
shares of Common Stock (the “Put Right Shares”).

 

B.          In accordance with the terms of the Purchase Agreement, the Company
has agreed to provide to the Holders certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:

 

1.                          Definitions.          Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings set forth in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

 

a.          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

b.          “Effective Date” means the date that the Registration Statement is
first declared effective by the SEC.

 

c.          “Effectiveness Deadline” means the date which is the earlier of (i)
120 calendar days after the Filing Date if such Registration Statement is
subject to review by the SEC, and (ii) the fifth trading day after the date the
Company is notified (orally or in writing) by the SEC that such Registration
Statement will not be reviewed or will not be subject to further review and that
the SEC is prepared to declare such Registration Statement effective.

 

   

  

 

d.          “Eligible Market” means the OTC Bulletin Board, The NASDAQ Global
Market, The NASDAQ Global Select Market, The NASDAQ Capital Market, the New York
Stock Exchange, NYSE Arca, the NYSE MKT, the OTCQX Marketplace or the OTCQB
Marketplace operated by OTC Markets Group Inc. (or any successor to any of the
foregoing).

 

e.          “Filing Deadline” means 45 calendar days after the Company becomes
eligible to register its securities on a Registration Statement on Form S-3.

 

f.          “Investor” means a Holder, any transferee or assignee thereof to
whom a Holder assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

g.          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

h.          “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the Securities Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

i.          “Registrable Securities” means (i) the Common Shares, (ii) the New
Convertible Note Shares, (iii) the Put Right Shares and (iv) any shares of
capital stock of the Company issued or issuable with respect to the Common
Shares, the New Convertible Notes, the New Convertible Note Shares or the Put
Right Shares (without regard to any limitations on conversion of the New
Convertible Notes) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise; provided, that any
Registrable Securities that have been sold pursuant to a Registration Statement
or Rule 144 promulgated under the Securities Act shall no longer be Registrable
Securities.

 

j.          “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities.

 

k.          “Required Holders” means the holders of at least 66 2/3% of the
Registrable Securities.

 

l.          “Rule 415” means Rule 415 under the Securities Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

m.          “SEC” means the United States Securities and Exchange Commission.

 

 -2- 

  

 

2.Registration.

 

a.          Mandatory Registration.  The Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, file with the SEC a
Registration Statement on Form S-3 covering the resale of all of the Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415, or if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of the Registrable Securities as
the Company may reasonably determine.  In the event that Form S-3 is unavailable
for such a registration, the Company shall file a Registration Statement on Form
S-1, subject to the provisions of Section 2(d).  The Registration Statement
shall contain (except if otherwise directed by the Required Holders) the
“Selling Stockholders” and “Plan of Distribution” sections attached hereto as
Exhibit B.  The Company shall use its reasonable best efforts to have the
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Effectiveness Deadline.  By 9:30 a.m. on the Business
Day following the Effective Date, the Company shall file with the SEC in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.
Notwithstanding the registration obligations set forth in this Section 2, if the
SEC informs the Company that all of the Registrable Securities cannot, as a
result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the Holders thereof and use its reasonable best efforts to file
amendments to such Registration Statement as required by the SEC and/or (ii)
withdraw such Registration Statement and file a new Registration Statement, in
either case covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-3 or such other form available to the
Company to register for resale the Registrable Securities as a secondary
offering as set forth in Section 2(e).

 

b.          Legal Counsel.  Subject to Section 5, the Required Holders shall
have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Greenberg Traurig, P.A. or such other counsel as thereafter designated by the
Required Holders.  The Company and Legal Counsel shall reasonably cooperate with
each other in performing the Company’s obligations under this Agreement.

 

3.           Related Obligations.          At such time as the Company is
obligated to file a Registration Statement with the SEC pursuant to Section
2(a), the Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

a.          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use
commercially reasonable efforts to cause such Registration Statement relating to
the Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline).  The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which Investors may sell all of
the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144 promulgated under the Securities Act
(including, without limitation, volume restrictions) without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), or (ii) the date on which Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”).  The Company shall use best efforts to ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.  

 

 -3- 

  

 

b.          The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report which created the requirement for the
Company to amend or supplement such Registration Statement.

 

c.          The Company shall (i) permit Legal Counsel to review and comment
upon (A) a Registration Statement at least five (5) Business Days prior to its
filing with the SEC and (B) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, and Quarterly Reports on
Form 10-Q and Current Reports on Form 8-K and any similar or successor reports)
within a reasonable number of days prior to their filing with the SEC, and (ii)
not file any Registration Statement or amendment or supplement thereto in a form
to which Legal Counsel reasonably objects.  The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld or delayed.  The Company shall
furnish to Legal Counsel, without charge, (1) copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, (2) promptly after the same is prepared and filed
with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor and not otherwise
available on the EDGAR system, and all exhibits and (3) upon the effectiveness
of any Registration Statement, ten (10) copies of the prospectus included in
such Registration Statement and all amendments and supplements thereto.  The
Company shall reasonably cooperate with Legal Counsel in performing the
Company's obligations pursuant to this Section 3.

 

d.          The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor and not otherwise available on the EDGAR system, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

 

e.          The Company shall use commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.

 

 -4- 

  

 

f.          The Company shall notify Legal Counsel and each Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(r), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request).  The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

g.          The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of notice of the initiation or threat of any
proceeding for such purpose.

 

h.          If any Investor may be required under applicable securities law to
be described in the Registration Statement as an underwriter, the Company shall
make available for inspection by (i) any Investor, (ii) Legal Counsel and (iii)
one firm of accountants or other agents retained by the Investors (collectively,
the “Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company's officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (A) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the Securities Act, (B) the release of
such Records is ordered pursuant to a final, non-appealable subpoena or order
from a court or government body of competent jurisdiction, or (C) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge.  Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential.  Nothing herein (or in any other confidentiality agreement
between the Company and any Investor) shall be deemed to limit the Investors'
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

 

 -5- 

  

 

i.          The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities laws
or the applicable trading market, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement.  The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor's expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

j.          The Company shall use commercially reasonable efforts either to
cause all of the Registrable Securities covered by each Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. In
addition, the Company shall use commercially reasonable efforts to cooperate
with each Investor and any broker or dealer through which any such Investor
proposes to sell its Registrable Securities in effecting a filing with the
Financial Industry Regulatory Authority (“FINRA”) pursuant to FINRA Rule 5110 as
requested by such Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligations relating to securities exchange
listings under this Section 3(j).

 

k.          The Company shall use commercially reasonable efforts to cooperate
with the Investors who hold Registrable Securities being offered and, to the
extent applicable, facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investors may reasonably request and registered in such names as the Investors
may request.

 

l.          If requested by an Investor to correct a material error in the
information to the Company provided by such Investor pursuant to Section 2(a)
above, the Company shall as soon as reasonably practicable make all required
filings of such Registration Statement, prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment.

 

m.          The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

n.          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company's fiscal quarter next following the effective date of a Registration
Statement.

 

 -6- 

  

 

o.          The Company shall otherwise use reasonable efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

p.          On the date hereof, the Company shall furnish instructions to its
transfer agent in the form attached hereto as Exhibit A.

 

q.          Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

r.          Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company if the disclosure of such information at the
time is not, in the good faith judgment of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company otherwise required (a “Grace Period”); provided, that the
Company shall promptly (i) notify the Investors in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Investors) and the date on which the Grace Period
will begin, and (ii) notify the Investors in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed five
(5) consecutive trading days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of thirty (30) trading
days, and the first day of any Grace Period must be at least two (2) trading
days after the last day of any prior Grace Period.  For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) and shall
end on and include the later of the date the Investors receive the notice
referred to in clause (ii) and the date referred to in such notice.
 Notwithstanding anything to the contrary herein, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in connection with any sale of Registrable Securities with respect
to which an Investor has entered into a contract for sale and delivered a copy
of the prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirement exists) prior to
the Investor's receipt of the notice of a Grace Period and for which the
Investor has not yet settled.

 

s.          The Company shall take all other commercially reasonable actions
necessary to expedite and facilitate disposition by each Investor of its
Registrable Securities pursuant to each Registration Statement.

 

4.Piggyback Registration.

 

a.          Whenever the Company proposes to register the offer and sale of any
shares of its Common Stock under the Securities Act (other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a “Piggyback Registration Statement”) to be used may be used for any
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (in any event no later than 15 days prior to
the filing of such Registration Statement) to the holders of Registrable
Securities of its intention to effect such a registration and, subject to
Section 4(b), shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion from
the holders of Registrable Securities. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

 

 -7- 

  

 

b.          If a Piggyback Registration is initiated as an underwritten offering
and the managing underwriter advises the Company in writing that in its
reasonable and good faith opinion the number of shares of Common Stock proposed
to be included in such offering, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such offering would adversely affect the price per share of the
Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the shares of Common Stock that the Company proposes to
sell, (ii) second, the shares of Common Stock requested to be included therein
by holders of Registrable Securities, allocated pro rata among all such holders
on the basis of the number of Registrable Securities owned by each such holder
or in such manner as the Required Holders may otherwise agree, and (iii) third,
the shares of Common Stock requested to be included therein by holders of Common
Stock other than holders of Registrable Securities, allocated among such holders
in such manner as they may agree.

 

5.Obligations of the Investors.

 

a.          At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor in
order to have any of such Investor’s Registrable Securities included in such
Registration Statement, including an Accredited Investor Questionnaire and a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Investor and any affiliate thereof, (ii) any FINRA affiliations,
(iii) any natural persons who have the power to vote or dispose of any shares of
Common Stock beneficially owned by such Investor and any affiliate thereof, and
(iv) any other information as may be requested by the SEC, FINRA or any state
securities commission.  It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
complete to the Company’s satisfaction such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  

 

b.          Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.

 

c.          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in first sentence of
Section 3(f), Section 3(g) or Section 3(r), such Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Investor's receipt
of the copies of the supplemented or amended prospectus contemplated by Section
3(g) or the first sentence of 3(f) or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor's receipt of a notice from the Company of the happening of any
event of the kind described in the first sentence of Section 3(f), Section 3(g)
or Section 3(r) and for which the Investor has not yet settled.

 

 -8- 

  

 

d.          Each Investor covenants and agrees that it will comply with any
applicable prospectus delivery requirements of the Securities Act as applicable
to it or an exemption therefrom in connection with sales of Registrable
Securities pursuant to a Registration Statement.

 

6.           Expenses of Registration. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, FINRA filing fees (if any) and fees and
disbursements of counsel for the Company shall be paid by the Company. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Investor or, except to the extent provided for in the
Purchase Agreement, any legal fees or other costs of the Investors.

 

7.           Indemnification.          In the event any Registrable Securities
are included in a Registration Statement under this Agreement:

 

a.          To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the Securities
Act or the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in defending any action, claim, suit, inquiry,
proceeding, formal investigation or appeal taken from the foregoing by or before
any court or governmental, administrative or other regulatory agency, body or
the SEC, whether pending or formally threatened such as through a target letter
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or formally threatened, in
respect thereof) arise out of or are based upon:  (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any material violation
of this Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”).  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly upon receipt of statements for such
expenses are incurred, for any legal fees or other reasonable expenses incurred
by them in connection with defending any such Claim.  Notwithstanding anything
to the contrary contained herein, the indemnification agreement contained in
this Section 6(a):  (i) shall not apply to a Claim by an Indemnified Person
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

 

 -9- 

  

 

b.          In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, employees, agents,
representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the 1934 Act (each, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Investor expressly for use in connection with such Registration
Statement; and, subject to Section 6(c), such Investor will reimburse any legal
or other expenses reasonably incurred by an Indemnified Party in connection with
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(b) with respect to any preliminary prospectus shall not inure to the
benefit of any Indemnified Party if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented.

 

c.          Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of Indemnified Person or Indemnified Party, as the
case may be, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates.  The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
 No indemnifying party shall be liable for any settlement of any action, claim
or proceeding effected without its prior written consent, provided, however,
that the indemnifying party shall not unreasonably withhold, delay or condition
its consent.  No indemnifying party shall, without the prior written consent of
the Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is materially prejudiced in its ability to
defend such action.

 

 -10- 

  

 

d.          No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to indemnification
from any Person involved in such sale of Registrable Securities who is not
guilty of fraudulent misrepresentation.

 

e.          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the defense, as and
when statements are provided.

 

f.          The indemnity agreements contained herein shall be in addition to
 (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

8.           Contribution.          If the indemnification provided for in
Section 6 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Person with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Person hereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the Indemnified Person on the
other in connection with the statements or omissions (or alleged statements or
omissions) which resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the Indemnified Person shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the indemnifying party or by
the Indemnified Person and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that:  (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6 of this Agreement, (ii) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

 -11- 

  

 

9.           Reports Under the 1934 Act.          With a view to making
available to the Investors the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”), the Company agrees to:

 

a.          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.          file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

c.          furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) if not available on EDGAR, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (ii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.

 

10.         Assignment of Registration Rights.          The rights under this
Agreement are assignable by the Investors to any transferee of all or any
portion of such Investor's Registrable Securities if:  (a) the Investor agrees
in writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within 3 Business Days after such
assignment; (b) the Company is, within 3 Business Days after such transfer or
assignment, furnished with written notice of (i) the name and address of such
transferee or assignee, and (ii) the securities with respect to which such
registration rights are being transferred or assigned; (c) immediately following
such transfer or assignment the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act or applicable
state securities laws; and (d) at or before the time the Company receives the
written notice contemplated by clause (b) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein.

 

11.         Amendment of Registration Rights.          Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 

12.Miscellaneous.

 

a.          A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

 

 -12- 

  

 

b.          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Xspand Products Lab, Inc.

909 New Brunswick Avenue

Phillipsburg, NJ 08865

Telephone:   (610) 829-1039 Facsimile:     Attention:   Christopher B. Ferguson,
CEO

 

With a copy (for informational purposes only) to:

 

Waller Lansden Dortch & Davis, LLP

551 Union Street, Suite 2700

Nashville, TN 37219

Telephone: (615) 244-6380 Facsimile:    (615) 244-6804 Attention: Marc J.
Adesso, Esq.

 

If to Legal Counsel for the Investors:

 

Greenberg Traurig, P.A.

401 E. Las Olas Blvd., Suite 2000

Fort Lauderdale, FL 33301

Telephone: (954) 759-5532 Attention: Mathew B. Hoffman, Esq.

 

If to an Investor, to its address and facsimile number set forth on its
signature page attached hereto, with copies to Legal Counsel for the Investors
as set forth above, or to such other address and/or facsimile number and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c.          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

 -13- 

  

 

d.          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

e.          This Agreement, the Purchase Agreement, the New Convertible Notes
and the Fifth Amended and Restated Limited Liability Company Agreement of Edison
Nation Holdings, LLC and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Purchase Agreement, the New Convertible Notes and
the Fifth Amended and Restated Limited Liability Company Agreement of Edison
Nation Holdings, LLC and the instruments referenced herein and therein supersede
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof and thereof.

 

f.          Subject to the requirements of Section 9, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the parties hereto.

 

g.          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

 

h.          This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

i.          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

 -14- 

  

 

j.          All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

k.          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

l.          This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

m.          The obligations of each Investor hereunder are several and not joint
with the obligations of any other Investor, and no provision of this Agreement
is intended to confer any obligations on any Investor vis-à-vis any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

[Signature Page Follows]

  

 -15- 

  

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       XSPAND PRODUCTS LAB, INC.         By:
                             Name:   Title:

 

   

  

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  HOLDERS:

 

   

  

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

______________________
______________________
______________________
Attention: _____________

 

Re:Xspand Products Lab, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Xspand Products Lab, Inc., a Nevada corporation (the
"Company"), and have represented the Company in connection with that certain
Membership Interest Purchase Agreement (the "Purchase Agreement") entered into
by and among the Company, Edison Nation Holdings, LLC and the members of Edison
Nation Holdings, LLC pursuant to which the Company issued to certain parties
(collectively, the "Holders”) senior convertible notes (the “Notes”) convertible
into the Company’s shares of common stock, $0.001 par value per share (the
“Common Stock”), 990,000 shares of Common Stock (the “Common Shares”) and
guaranteed certain put right obligations of Edison Nation Holdings, LLC to the
Holders, which guaranty may be payable at the Company’s election in [________]
shares of Common Stock (the “Put Right Shares”). Pursuant to the Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issuable upon conversion of the Notes, the Common Shares and the Put Right
Shares under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us [in writing][by telephone] that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

This letter shall serve as our standing instruction to you that, provided that a
Rule 424(b) prospectus has been filed with the SEC, the shares of Common Stock
are freely transferable by the Holders pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Holders as contemplated
by the Company's Irrevocable Transfer Agent Instructions dated _________ __,
20__. This letter shall serve as our standing instruction with regard to this
matter.

 

  Very truly yours,       [ISSUER'S COUNSEL]         By:             

 

cc:[LIST NAMES OF HOLDERS]

 

 

   

  

 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of Common Stock being offered by the selling shareholders are those
issued to the selling shareholders under that certain Membership Interest
Purchase Agreement and those issuable to the selling shareholders upon
conversion of the senior convertible notes and in satisfaction of our guaranty
of certain obligations of Edison Nation Holdings, LLC, our subsidiary, to the
selling shareholders. For additional information regarding the issuance of those
shares, the senior convertible notes and the shares issuable in satisfaction of
our guaranty, see “Private Placement of Shares and Senior Convertible Notes and
Guaranty Obligations” above. We are registering the shares of Common Stock in
order to permit the selling shareholders to offer the shares for resale from
time to time. Except for the ownership of the shares and senior convertible
notes issued pursuant to the Membership Interest Purchase Agreement, the selling
shareholders have not had any material relationship with us within the past
three years.

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of Common Stock and senior convertible notes held by each of the
selling shareholders. The second column lists the principal amount of the senior
convertible notes beneficially owned by each selling shareholder as of ________,
20__. The third column lists the number of shares of Common Stock beneficially
owned by each selling shareholder, based on its ownership of the senior
convertible notes, as of ________, 20__, assuming conversion of all senior
convertible notes, without regard to any limitations on conversions set forth
therein, and assuming we satisfy our guaranty obligations through the issuance
of shares of Common Stock to the selling shareholders. The fourth column lists
the shares of Common Stock being offered by this prospectus by each selling
shareholder. The fifth column assumes the sale of all of the shares of Common
Stock offered by the selling shareholders pursuant to this prospectus.

 

In accordance with the terms of registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least the sum of
(i) the number of shares of Common Stock issued as of the trading day
immediately preceding the date the registration statement is initially filed
with the SEC and (ii) the number of shares of Common Stock issuable upon
conversion of the senior convertible notes and in satisfaction of our guaranty,
in each case, as of the trading day immediately preceding the date the
registration statement is initially filed with the SEC. Because the conversion
price of the senior convertible notes may be adjusted, the number of shares that
will actually be issued may be more or less than the number of shares being
offered by this prospectus.

 

Under the terms of the senior convertible notes, a selling shareholder may not
convert the senior convertible notes to the extent such conversion would cause
such selling shareholder, together with its affiliates, to beneficially own a
number of shares of Common Stock which would exceed 9.99% of our then
outstanding shares of Common Stock following such conversion, excluding for
purposes of such determination shares of Common Stock issuable upon conversion
of the senior convertible notes which have not been converted. The number of
shares in the third column does not reflect this limitation. The selling
shareholders may sell all, some or none of their shares in this offering. See
“Plan of Distribution.”

 

   

  

      

Name of Selling
Shareholder  

Principal

Amount of

Senior

Convertible

Notes

 

Number of

Shares Owned

Prior to

Offering

 

Maximum

Number of

Shares to be Sold

Pursuant to this

Prospectus

 

Number of

Shares Owned

After Offering

                  [SELLING SHAREHOLDERS]                                        
                                 

  

   

  

 

PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock issued to the selling shareholders
and issuable upon conversion of the senior convertible notes and in satisfaction
of our guaranty obligations to permit the resale of these shares of Common Stock
by the holders of the shares of Common Stock, the senior convertible notes and
the beneficiaries of our guaranty from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
shareholders of the shares of Common Stock. We will bear all fees and expenses
incident to our obligation to register the shares of Common Stock.

 

The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·sales pursuant to Rule 144;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

   

  

 

If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the senior convertible notes or shares of Common Stock owned by them and, if
they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of Common Stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling shareholders to include the
pledgee, transferee or other successors in interest as selling shareholders
under this prospectus. The selling shareholders also may transfer and donate the
shares of Common Stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

 

   

  

 

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any and any related legal expenses
incurred by it. We will indemnify the selling shareholders against liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreements, or the selling shareholders will be entitled to
contribution. We may be indemnified by the selling shareholders against civil
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling shareholder specifically
for use in this prospectus, in accordance with the related registration rights
agreements, or we may be entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

   

